Electronically Filed
                                                          Supreme Court
                                                          SCPW-XX-XXXXXXX
                                                          12-JUN-2020
                                                          01:58 PM


                            SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  FRANCIS P. GRANDINETTI, Petitioner,

                                  vs.

                     STATE OF HAWAI#I, Respondent.


                          ORIGINAL PROCEEDING
                           (CR. NO. 93-0141)

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Francis P.
Grandinetti’s motion for reconsideration, filed on June 9, 2020,
the documents attached thereto and submitted in support thereof,
and the record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED:    Honolulu, Hawai#i, June 12, 2020.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson